THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE COUNTY COURT OF UPSHUR COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 30th
day of October, 2014, the cause upon appeal to revise or reverse your judgment between

                 TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant

                      NO. 12-14-00237-CV; Trial Court No. 14-CV-9287

                                     By per curiam opinion.

                                  MILTON WYLIE, Appellee

was determined; and therein our said Court made its order in these words:

        “THIS CAUSE came to be heard on the appellate record and the joint motion of the
parties to dismiss the appeal herein for the reason that they have reached an agreement to
compromise and settle their differences, and for this Court to render judgment effectuating the
parties’ settlement agreement. Having heard and considered said motion, this Court is of the
opinion the same should be granted.

        It is therefore ORDERED, ADJUDGED and DECREED by this Court that judgment is
hereby rendered effectuating the parties’ settlement agreement and that this appeal be, and the
same is, hereby dismissed; all costs on appeal are taxed against the party incurring them; and
that this decision be certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 30th day of December, 2014.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk